Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 08/05/2022 has been considered by the Examiner and made of record in the application file.
Reasons for Allowance
Claims 1-20, 23, 33 and 40 are canceled.
Claims 2-22, 24-32 and 34-39 are allowed (claims renumbered as 1-17).
The following is an examiner’s statement of reasons for allowance:
Claims 1, 31 and 38 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s remarks and amendments (please see pages 5-6) filed on 08/05/2022. 
	Regarding claim 1, In addition to Applicant’s remarks and amendments filed on 08/05/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “decode radio resource control (RRC) signaling to determine first configuration information and second configuration information, the first configuration information identifying a sidelink bandwidth part (BWP) and corresponding BWP numerology, the second configuration information identifying a resource pool within the sidelink BWP; 
	select an available slot from the resource pool based on the BWP numerology; 
	encode a sidelink transmission to a second UE, the sidelink transmission within a resource block (RB) of the available slot; and 
	encode an uplink (UL) transmission to a base station, the UL transmission using the BWP numerology in an UL BWP;…”, in conjunction with other claim elements as recited in claim 1.
	Regarding claim 31, In addition to Applicant’s remarks and amendments filed on 08/05/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “decoding radio resource control (RRC) signaling to determine first configuration information and second configuration information, the first configuration information identifying a sidelink bandwidth part (BWP) and corresponding BWP numerology, the second configuration information identifying a resource pool within the sidelink BWP;
	selecting an available slot from the resource pool based on the BWP numerology; and
	encoding a sidelink transmission to a second UE, the sidelink transmission within a resource block (RB) of the available slot; and
	encoding an uplink (UL) transmission to a base station, the UL transmission using the BWP numerology in an UL BWP.”, in conjunction with other claim elements as recited in claim 31.
	Regarding claim 38, In addition to Applicant’s remarks and amendments filed on 08/05/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “encoding radio resource control (RRC) signaling for transmission to a first user equipment (UE), the RRC signaling including first configuration information and second configuration information, the first configuration information identifying a sidelink bandwidth part (BWP) and corresponding BWP numerology for a sidelink transmission by the first UE to a second UE,
	the second configuration information identifying a resource pool within the sidelink BWP, and
	the sidelink transmission configured based on the BWP numerology and within a resource block (RB) of an available slot from the resource pool; and
	encoding an uplink (UL) transmission to a base station, the UL transmission using the BWP numerology in an UL BWP.”, in conjunction with other claim elements as recited in claim 38.
Claims 22, 24-30, 32, 34-37 and 39 are allowable based on their dependency on claims 1, 31 and 38.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645